DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/884,812 in response to reply filed August 3, 2022. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 & 14 are rejected under 35 U.S.C 112(a) because the claim limitation of “wherein the ROIC die is within a cavity of the die carrier” does not have adequate support from the specification and/or drawings. Applicant’s specification and drawings describe the ROIC dies are formed over a wafer and a mold/dielectric compound is formed to fill space around the dies. However, a cavity is typical interpreted as a recess/void created in or by removing material. Applicant’s specification does not provide support describing a cavity being formed in die carrier wherein the ROIC die is within said cavity thereby a step of forming a cavity and the ROIC die being within said cavity is not supported by applicant specification/drawings and is rejected under 35. U.S.C. 112 (a) for new matter. Further claims 2-20 are also rejected under 35 U.S.C 112(a) based on their dependency from claims 1 & 14 respectively.

*Note: for purpose of further examination it is assumed that applicant’s “cavity” is formed by filling the space around the ROIC dies with a molding material wherein the ROIC dies is within the cavity*

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 11-15, 17-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahim (Pre-Grant Publication 2017/0230597) in view of Wu (Pre-Grant Publication 2020/0321375).
Regarding claim 1, Fahim discloses a detector comprising:
a photon detector array (Fig. 6, 605) with a first signal output pad coupled to a photon detector array pixel (Paragraph [0067]);
a die carrier (625/620) comprising a readout integrated circuit (ROIC) die (625), the die carrier comprising a conductor layer (620) having conductors that couple a first signal input pad on the conductor layer to an input signal lead of the ROIC die (Paragraph [0036]); and
the first signal output pad coupled to the first signal input pad (Paragraph [0034]).

Fahim does not disclose the ROIC die is within a cavity of the die carrier. However, Wu discloses an image sensor comprising:
An image sensor package including an image sensor die (Fig. 13, 304) and an integrated circuit die (340) formed within a cavity of a die carrier (302/341/350).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the ROIC die within a cavity of the die carrier because the molding material (341) of the die carrier will provide protection for the integrated circuit and minimize the overall size/height of the sensor package by embedding the integrated circuit within the molding material.

Regarding claim 2, Fahim further discloses:
The sensor can be an x-ray photon detector (Paragraph [0041 & 0065]).

Regarding claim 3, Fahim further discloses:
an interposer (610) disposed between the photon detector array and the conductor layer, the interposer electrically coupling the die carrier to the photon detector array;
a second signal input pad on the interposer coupled to the first signal output pad (Paragraph [0042 & 0065]); and
a second signal output pad on the interposer coupled to the first signal input pad on the conductor layer of the die carrier (Paragraph [0042 & 0065]).

Regarding claim 9, Fahim further discloses:
wherein a first pitch of second signal input pads on the interposer is the same as a second pitch of the signal output pads on the photon detector array and wherein a surface area of a surface of the interposer is less than or equal to a surface area of a surface of the photon detector array (Paragraph [0073]).

Regarding claim 11, Fahim further discloses:
wherein the conductor layer has between 1 and 10 layers of interconnect spaced by dielectric material and wherein the photon detector array is mounted on the conductor layer (Fig. 6, Paragraph [0065 & 0066]).

Regarding claim 12, Fahim further discloses:
wherein the conductor layer has between 1 and 5 layers of interconnect and wherein the interposer has between 1 and 5 layers of interconnect (Fig. 6).

Regarding claim 13, Fahim further discloses:
herein the photon detector array comprises photosensors that are one of cadmium zinc telluride or cadmium telluride (Paragraph [0057]).

Regarding claim 14, Fahim discloses a detector comprising:
a photon detector array (Fig. 6, 605) with a first signal output pad coupled to a photon detector array pixel (Paragraph [0067]);
a die carrier (625/620) comprising a readout integrated circuit (ROIC) die (625), the die carrier comprising a conductor layer (620) having conductors that couple a first signal input pad on the conductor layer to a signal amplifier of the ROIC die (Paragraph [0036] & Claim 1 & Claim 10);
an interposer (610) with a second signal output pad on a first planar surface coupled to the first signal input pad on the conductor layer (Paragraph [0036, 0042 & 0065]); and
a second signal input pad on a second planar surface on the interposer opposing the first planar surface and coupled to the first signal output pad (Paragraph [0036, 0042, 0065]).

Fahim does not disclose the ROIC die is within a cavity of the die carrier. However, Wu discloses an image sensor comprising:
An image sensor package including an image sensor die (Fig. 13, 304) and an integrated circuit die (340) formed within a cavity of a die carrier (302/341/350).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the ROIC die within a cavity of the die carrier because the molding material (341) of the die carrier will provide protection for the integrated circuit and minimize the overall size/height of the sensor package by embedding the integrated circuit within the molding material.

Regarding claim 15, Fahim further discloses:
wherein the conductor layer has 1 to 5 layers of interconnect and wherein the interposer has 1 to 5 layers of interconnect (Fig. 6).

Regarding claim 17, Fahim further discloses:
wherein the die carrier further comprises at least one passive electrical device and the conductor layer couples the at least one passive electrical device to the ROIC die (Paragraph [0042]).

Regarding claim 18, Fahim further discloses:
wherein the ROIC die in the die carrier is a first integrated circuit die (625) and further comprising a second/another integrated circuit die (625) in the die carrier and the conductor layer couples the second integrated circuit die to the ROIC die.

Regarding claim 20, Fahim further discloses:
the photon detector array is one selected from a group consisting essentially of an x-ray detector, a gamma ray detector, a visible photon detector and an infrared photon detector (Paragraph [0057]).

Claim 4-7, 16 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahim (Pre-Grant Publication 2017/0230597) in view of Wu (Pre-Grant Publication 2020/0321375) as applied to claim 1 & 11, and further in view of Raghunathan (Pre-Grant Publication 2019/0317287).
Regarding claim 4 & 5, Fahim further discloses:
The die carrier with a plurality of ROIC dies (625) and the conductor layer (620) with additional spaces for between the ASIC peripheral circuit and/or pads to provide power (Paragraph [0052]). 

Fahim does not disclose a through leads coupled to the ROIC die through a conductor layer and spaces between the ROIC die, the conductor layer and the through lead is filled with a dielectric material such as epoxy or polyimide. However, Raghunathan discloses a package comprising:
A ROIC/ASIC die (Fig. 2, 105) and through leads/core (110) coupled to a photonic IC/interposer (210) wherein spaces around the ROIC and through leads are encapsulated in an epoxy overmold (135). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the through lead son the die carrier because it will allow for the ROIC and the photonic IC/interposer to be electrically coupled to a PCB. Further the epoxy overcoat mold will serve to encapsulate and protect the ASIC and the through leads.

Regarding claim 6, Fahim further discloses:
a passive device disposed in the die carrier, wherein the conductor layer couples the passive device to the ROIC die (Paragraph [0042]).

Regarding claim 7, Fahim further discloses:
the die carrier including another integrated circuit die (625); and
the conductor layer coupling the integrated circuit die and the through lead to the ROIC die.

Regarding claim 16 & 19, Fahim further discloses:
The die carrier with a plurality of ROIC dies (625) and the conductor layer (620) with additional spaces for between the ASIC peripheral circuit and/or pads to provide power (Paragraph [0052]). 
Fahim also disclose passive components can be formed between the ASICs (Paragraph [0042]), wherein the plurality of ASICs and passive components can be coupled through the conductors (620).

Fahim does not disclose a through leads coupled to the ROIC die through a conductor layer. However, Raghunathan discloses a package comprising:
A ROIC/ASIC die (Fig. 2, 105) and through leads/core (110) coupled to a photonic IC/interposer (210).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the through lead son the die carrier because it will allow for the ROIC and the photonic IC/interposer to be electrically coupled to a PCB. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818